ICJ_028_AerialIncident1952_USA_SUN_1956-03-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AERIAL INCIDENT OF OCTOBER 7th, 1952

(UNITED STATES OF AMERICA wv. UNION
OF SOVIET SOCIALIST REPUBLICS)

ORDER OF MARCH 14th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INCIDENT AERIEN DU 7 OCTOBRE 1952

(ÉTATS-UNIS D'AMÉRIQUE c. UNION DES
RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 14 MARS 1956
This Order should be cited as follows :

“Aerial incident of October 7th, 1952,
Order of March r4th, 1956: I.C. J. Reports 1956, p. 9.”

La présente ordonnance doit être citée comme suit :

« Incident aérien du 7 octobre 1952,
Ordonnance du 14 mars 1956: C. I. J. Recueil 1956, p. 9.»

 

Sales number 1 4 5
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE
1956
I mars
ANNEE 1956 Role général
n° 28

14 mars 1956

INCIDENT AERIEN DU 7 OCTOBRE 1952

(ETATS-UNIS D’AMERIQUE c. UNION DES
REPUBLIQUES SOCIALISTES SOVIETIQUES)

Présents :

ORDONNANCE

M. Bapawl, Vice-Président faisant fonction de Président
en Vaffaire ; MM. Hackwortu, Président; BASDEVANT,
WINIARSKI, KLAESTAD, READ, Hsu Mo, ARMAND-UGon,
Kojevnikov, Sir Muhammad ZAFRULLA KHAN, Sir
Hersh LAUTERPACHT, MM. MORENO QUINTANA, CORDOVA,
Juges ; M. LOPEZ OLIVAN, Grefier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour;

Rend l'ordonnance suivante :

Considérant que, le 2 juin 1935, l'ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une requête datée
du 26 mai 1955, signée par l’agent du Gouvernement des États-
Unis d'Amérique, et introduisant devant la Cour une instance
contre le Gouvernement de l’Union des républiques socialistes
soviétiques au sujet de «certains actes commis volontairement le
7 octobre 1052 au large de Hokkaido (Japon) par un avion de
chasse du Gouvernement soviétique à l'encontre d’un appareil
B 29 des forces aériennes des Etats-Unis » ;

4
INCIDENT AERIEN DU 7 OCT. 1952 (ORD. DU I4 II 56) 10

Considérant que la requête a été dûment communiquée par le
Greffe, le 4 juin 1955, à l'ambassadeur de l'Union des républiques
socialistes soviétiques aux Pays-Bas ;

Considérant que la requête a, en outre, été dûment communi-
quée par le Greffe aux Membres des Nations Unies, par l'entremise
du Secrétaire général des Nations Unies, ainsi qu'aux autres Etats
admis à ester en justice devant la Cour ;

Considérant que la requête contient les alinéas suivants :

«Le Gouvernement des Etats-Unis, en déposant la présente
requête, déclare accepter la juridiction de la Cour aux fins de la
présente espèce. I] ne semble pas qu'à ce jour le Gouvernement
soviétique ait déposé une déclaration à la Cour, bien qu'il ait été
invité à le faire par le Gouvernement des Etats-Unis dans la
note jointe ci-après en annexe. Le Gouvernement soviétique est,
cependant, qualifié pour reconnaître la juridiction de la Cour en
l'espèce et il lui est loisible, lorsque la présente requête lui sera
notifiée par le Greffier, conformément au Règlement de la Cour, de
prendre les dispositions nécessaires afin que soit confirmée la juri-
diction de la Cour à l'égard des deux parties au différend.

Le Gouvernement des Etats-Unis fonde donc la compétence de
la Cour sur les considérations qui précèdent, ainsi que sur l’arti-
cle 36 (1) du Statut.»

Considérant que la note annexée à la requête et adressée par
le Gouvernement des États-Unis d'Amérique au Gouvernement
de l’Union des républiques socialistes soviétiques le 25 septembre
1954 se termine par le passage suivant :

« Comme le Gouvernement soviétique n’a pas, semble-t-il, déposé
jusqu’à présent auprès de la Cour une déclaration portant acceptation
de la juridiction obligatoire de la Cour, le Gouvernement des Etats-
Unis invite le Gouvernement soviétique à déposer près la Cour une
déclaration appropriée ou à conclure un compromis permettant à la
Cour de se prononcer, conformément à son Statut et à son Règle-
ment, sur les points de fait et de droit énoncés dans la présente note ;
le Gouvernement soviétique est invité à faire connaître au Gouver-
nement des États-Unis, dans sa réponse à la présente note, ses
intentions au sujet d’une telle déclaration ou d’un tel compromis. »

Considérant que, dans une lettre adressée au Greffe le 26 août
1955 par le chargé d’affaires de FUnion des républiques socia-
listes soviétiques aux Pays-Bas, il est dit:

« Dans sa dernière note sur cette question en date du 30 décembre
1954, adressée au Gouvernement des Etats-Unis d'Amérique, le
Gouvernement de l’U.R.S.S. a indiqué qu’autant que lavion
militaire américain a violé la frontière de ’'U.R.S. S. et sans
aucune raison a ouvert le feu sur les avions de chasse soviétiques,
la responsabilité pour l'incident qui a eu lieu et ses conséquences
incombe entièrement à la partie américaine ; dans ces conditions le
Gouvernement soviétique ne peut pas prendre en examen la préten-

5
INCIDENT AÉRIEN DU 7 OCT. 1952 (ORD. DU I4 Ill 56) II

tion, contenue dans la note du Gouvernement des États-Unis
d'Amérique du 25 septembre 1954 et estime que la proposition de
transmettre cette affaire pour l’examen à la Cour internationale de
Justice est privée de tout fondement.

Tenant compte de ce qui a été exposé ci-dessus, le Gouvernement
soviétique estime que dans ce cas-la ne surgit aucune question qui
aurait besoin de la résolution de la Cour internationale de Justice
ct ne voit pas de raisons pour que cette question soit examinée à
la Cour internationale de Justice. »

Considérant que, le 29 août 1955, copie certifiée conforme de
cette lettre a été communiquée à l'agent du Gouvernement des
États-Unis d'Amérique ;

Considérant que cette lettre du 26 août 1955 ne constitue de
la part du Gouvernement de l’Union des républiques socialistes
soviétiques ni la «déclaration appropriée », ni l'acceptation de
conclure un « compromis » ;

Considérant que, dans ces conditions, la Cour doit constater
qu’elle ne se trouve en présence d'aucune acceptation par le Gou-
vernement de l’Union des républiques socialistes soviétiques de
la juridiction de la Cour pour connaître du différend faisant l'objet
de la requête dont elle a été saisie par le Gouvernement des Etats-
Unis d'Amérique, et qu’en conséquence elle ne peut donner suite
à cette requête ;

La Cour

ordonne que l'affaire soit ravée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quatorze mars mil neuf cent cinquante-
six, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement des Etats-Unis d'Amérique et au Gouvernement
de l’Union des républiques socialistes soviétiques.

Le Vice-Président,
(Signé) À. BaApaw1.
Le Grefher,

(Signé) J. Lopez OLIVAX.
